 



A CHANGE REQUEST — CONTRACT OR ORDER  

  

Strategic asset purchasing

--------------------------------------------------------------------------------



 



SUPPLIER DATE: February 13, 2013 Transformateurs Pioneer Ltée   612 Chemin
Bernard   Granby, Qc   J2J OH6   Attn: Raymond Haddad  

 















 

No. modif.

 

9

Contract No.

 

4600017108

Order No.

Responsible H-Q

 

Nicole Caron

Tél.: (514) 840-3000, poste 5251

Téléc.: (514) 840-3322

 

A- CURRENT MODIFICATION

 



 

The purpose of this document is as follows:

To utilize the first extension option as indicated in framework contract # 17108

This will be under all the same conditions as described in framework contract #
17108.

 

The extension period will now read, from April 1, 2013 until March 31, 2014.

 

 

 

 

 

 

 

 

 

 

   

B- SUPPLIER

 

QWe agree to execute the requested amendment at the same prices and primary
conditions as in the contract, it being agreed that this application does not
constitute a commitment on the part of Hydro-Quebec, and that only the
authorization to proceed with "C", approval of which is the contractual
responsibility of Hydro-Québec, will allow the supplier to proceed.

 



Delivery date:   /s/ Raymond Haddad   February 13, 2013     Signature   Date    
                    ¨  We refuse to execute the requested change              
Signature   Date             ¨  Non applicable        

 



 

C- AUTHORIZATION TO PROCEED

 

You may proceed immediately with this change

 



Nicole Caron   /s/ Nicole Caron   February 13, 2013 Responsible H.Q.  
Signature    Issue Date 

 

 



 

 

 



CHANGE REQUEST — CONTRACT OR ORDER

 

Strategic asset purchasing

--------------------------------------------------------------------------------



 



SUPPLIER DATE: March 6, 2012 Transformateurs Pioneer Ltée   612 Chemin Bernard  
Granby, Qc   J2J OH6   Attn: Raymond Haddad  

  



 

No. modif.

 

3

Contract No.

 

4600017040

Order No.

Responsible H-Q

 

Nicole Caron

Tél.: (514) 840-3000, poste 5251

Téléc.: (514) 840-3322

 

 

A- CURRENT MODIFICATION

 



 

The purpose of this document is as follows:

To utilize the first extension option as indicated in framework contract # 17040

This will be under all the same conditions as described in framework contract #
17040.

 

The extension period will now read, from April 1, 2013 until March 31, 2014.

 

 

 

 

 

 

 

 

 

 

B- SUPPLIER

 

QWe agree to execute the requested amendment at the same prices and primary
conditions as in the contract, it being agreed that this application does not
constitute a commitment on the part of Hydro-Quebec, and that only the
authorization to proceed with "C", approval of which is the contractual
responsibility of Hydro-Québec, will allow the supplier to proceed.

 



Delivery date:   /s/ Raymond Haddad   February 13, 2013     Signature   Date    
                    ¨  We refuse to execute the requested change              
Signature   Date             ¨  Non applicable        

 



 

C- AUTHORIZATION TO PROCEED

 

You may proceed immediately with this change

 



Nicole Caron   /s/ Nicole Caron   February 13, 2013 Responsible H.Q.  
Signature    Issue Date 

 

  

 



 



 

 

